Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 30 April 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            (Private) 
                            Head Quarters New Windsor April 30th 1781
                            
                        
                        It gives me great satisfaction, My Dear Baron, amidst the innumerable sollicitudes and embarrassments, with
                            which I am surrounded, that I can unbosom myself with perfect security, to my confidential friends, and at the same time
                            assure myself of their best advice & assistance in the management of the most delicate matters.
                        At this moment, I will frankly confess to you, I am extremely perplexed and distrest at the uneasiness
                            & discontent which prevail among all the Officers of the Regt of Lt Infantry to which Major Galvan is now annexed,
                            with respect to the conduct of that Gentleman—From their remonstrances, and the Universal report, it appears that his
                            behaviour has been so untoward & disobliging, as to create the greatest disgust in all the Corps, & as
                            will tend essentially to injure the service—This, together with his having been in the Light
                            Corps, the last Campaign, would induce me to order him to be releived, if the consideration of his being a foreigner (to
                            whom you know, I wish every suitable attention & encouragement to be paid), an idea of his personal abilities
                            & respectable Connections, did not prevent.
                        Knowing your freindship for, & influence with Major Galvan to be very considerable, I sincerely wish
                            him, thro you, to be persuaded to adopt such a line of conduct as will make him more agreeable to the Corps, as well as
                            more serviceable to the Public—Otherwise, however splendid his abilities & military talents
                            may be, they will be intirely useless to himself & the World. And in the issue, I fear, I shall be compelled to
                            supersede him in order to prevent the most disagreeable consequences—But I will confide the management of this affair, my
                            Dear Baron, to your address & unlimited zeal for the good of the service, and am with sincerity Your &c.

                    